Title: From Thomas Jefferson to the Board of Trade, 29 October 1779
From: Jefferson, Thomas
To: Board of Trade



In Council Oct. 29. 1779.

The Council concur in opinion with the board of trade that forty pounds per annum to be paid as they have said is a sufficient compensation for Mr. Warren’s services, and approve of that stipend.  They will consent that he shall have from the public store necessary cloathing at the current advance paid or paying on the wholesale purchase by the state at the time they are drawn, proper precautions being taken to prevent more being drawn than is necessary for his own personal use.

Th: Jefferson

